BirciUNAif, J.
I concur with Mr. Justice Spofford, as to the effect of the repealing clause in the Acts of 1855. His opinion on that point seems to me to conform to the interpretation which we adopted in the case of Holmes v. Wiltz.
The sequestration of an absconding merchant or trader’s effects at the instance of three of his creditors, under the sixth section of the Act of 1826, is not, in the terms of the statute, a forced surrender ; and it is clearly not a voluntary surrender. There is nothing in the statute, that I can perceive, which gives a greater right to the plaintiffs in such a proceeding than the plaintiffs in any other sequestration would have. I am, therefore, of opinion, that the attachment previously levied upon the defendant’s property at the instance of the appellees, could not be affected by the subsequent sequestration of the plaintiffs; and that the judgment should he affirmed so far as to dissolve plaintiffs’ sequestration of the property previously attached by appellees.